Title: To John Adams from Hendrick W. Gordon, 22 September 1812
From: Gordon, Hendrick W.
To: Adams, John



Dear Sirs,
Boston September 22d. 5. 0.clk P.m

Capt Nyers who went from here in a Brig belonging to Mr Gray, & was captured on her way to France & carried into England, has this moment arrived in town from N. Bedford, where he arrived in a cartel 40 days from London, he states that Commodore Rodgers in the Frigate President had been off the North of Scotland & had captured a gun Brig of the Enemy, mounting 18 Guns, distroyed several British Merchantmen, landed & took some Shiep (for which he paid liberally) and left word, that he was agoing to intercept the Greenland Whalemen. The Whole united Kingdom of Great Britain and Ireland, was in an uproar and my Lords the Commissioners of the Admiralty, had actually dispatched several Frigates & 74s. in pursuit of this American  marauder alias Fir built Frigate, the U.S. Brig Argus, with her 100 eyes, had peeped into the British channel, and had distroyed many merchant Ships—
The British merchants feared more from the half doz American Frigates, than from the whole of Bonapartes Navy. in haste yours / Obt Servt

H W Gordon
